17‐3463‐cv 
LLM Bar Exam, LLC v. Barbri, Inc. 
                                                      
                                    In the
                        United States Court of Appeals
                           For the Second Circuit
                                                      
                                                 
                                        August Term, 2018 
                                                 
                                      Argued: March 27, 2019 
                                      Decided: April 25, 2019 
                                                 
                                      Docket No. 17‐3463‐cv 
                                                                                            
                                                      
                LLM BAR EXAM, LLC,  
                                      Plaintiff ‐ Appellant, 
                                                      
                                                    V. 
                                                      
                BARBRI,  INC.,  COLUMBIA  LAW  SCHOOL,  NEW  YORK  UNIVERSITY 
                SCHOOL  OF  LAW,  HARVARD  LAW  SCHOOL,  ST.  JOHN’S 
                UNIVERSITY  SCHOOL  OF  LAW,  DUKE  UNIVERSITY  SCHOOL  OF 
                LAW,  GEORGETOWN  UNIVERSITY  LAW  CENTER,  EMORY 
                UNIVERSITY SCHOOL OF LAW, SYLVIA T. POLO, NITZA ESCALERA, 
                FORDHAM UNIVERSITY SCHOOL OF LAW, BENJAMIN N. CARDOZO 
                SCHOOL OF LAW, UNIVERSITY OF SOUTHERN CALIFORNIA GOULD 
                SCHOOL OF LAW, 
                                          Defendants ‐ Appellees, 
                                                      
                JOHN  DOES  1  THROUGH  5,  THE  REGENTS OF THE  UNIVERSITY OF 
                CALIFORNIA, UNIVERSITY OF CALIFORNIA, BERKELEY, SCHOOL OF 
                LAW, 
                                    Defendants.*  
                                                                                        
 
*The Clerk of Court is respectfully requested to amend the caption as stated above. 

                                                    1
                    Appeal from the United States District Court 
                        for the Southern District of New York 
                    No. 1:16‐cv‐3770 – Katherine Polk Failla, Judge. 
                                                                                                   
                                              
Before:       PARKER, HALL, and DRONEY, Circuit Judges. 
 
      Plaintiff‐Appellant  LLM  Bar  Exam,  LLC  challenges  the  District  Court’s 
dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) of its Sherman Act 
and  RICO  claims.    We  adopt  the  District  Court’s  well‐reasoned  and  thorough 
analysis  of  LBE’s  allegations,  and  conclude  that  the  District  Court  properly 
dismissed LBE’s complaint because it fails to state a plausible claim for relief. 
 
      AFFIRMED. 
                                                                                                   
 
                                 JUDD R. SPRAY, Law Office of Judd R. Spray, New York, 
                                 NY, for Plaintiff‐Appellant. 
                                  
                                 BRIAN T. BURGESS, Goodwin Procter LLP, Washington, 
                                 DC,  Christopher  T.  Holding  (on  the  brief),  Goodwin 
                                 Procter LLP, Boston, MA, for Defendant‐Appellee Barbri, 
                                 Inc. 
                                  
                                 PETER  S.  JULIAN, Karen H. Lent (on the brief), Skadden, 
                                 Arps, Slate, Meagher & Flom LLP, New York, NY, for 
                                 Defendants‐Appellees  Columbia  Law  School,  New  York 
                                 University  School  of  Law,  St.  John’s  University  School  of 
                                 Law,  Sylvia  T.  Polo,  Nitza  Escalera,  Fordham  University 
                                 School of Law, and Benjamin N. Cardozo School of Law. 
                                  
                                 Scott E. Gant, Samuel S. Ungar, Boies Schiller Flexner 
                                 LLP, Washington, DC, for Defendants‐Appellees Harvard 
                                 Law School, Duke University School of Law, University of 
                                 Southern  California  Gould  School  of  Law,  Georgetown 
                                 University  Law  Center,  and  Emory  University  School  of 
                                 Law. 
                                                                                                   
                                            2
PER CURIAM: 

      Plaintiff‐Appellant LLM Bar Exam, LLC (“LBE”) appeals from a judgment 

of the United States District Court for the Southern District of New York (Failla, J.) 

entered on the court’s September 25, 2017 order granting Defendants‐Appellees’ 

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).   

      Between 2009 and 2016, LBE offered bar exam review courses designed for 

foreign attorneys who obtain Master of Law (“LL.M.”) degrees from U.S. law 

schools.  Defendant‐Appellee Barbri, Inc. (“Barbri”), a company that provides bar 

preparation courses to both LL.M. and J.D. graduates, is “a direct competitor of 

LBE.”  Supp. App. 7.  The operative First Amended Complaint (“FAC”) alleges a 

wide‐ranging conspiracy between and among Barbri and the defendant law 

schools. 1  LBE claims that Barbri and the law schools entered into agreements 

whereby Barbri donates money to the schools, bribes their administrators, and 

hires their faculty to teach bar review courses; in exchange, the law schools give 


1 The defendant law schools fall into two categories.  The New York law schools are 
Columbia Law School and its Dean of Graduate Legal Studies, Sylvia T. Polo; New York 
University Law School; St. John’s University School of Law; Fordham University School 
of Law and its Assistant Dean of Student Affairs, Nitza Escalera; and Benjamin N. 
Cardozo School of Law.  The law schools outside New York are Harvard Law School; 
Duke University School of Law; the University of Southern California Gould School of 
Law; Georgetown University Law Center; and Emory University School of Law.  LBE 
agreed to voluntarily dismiss this appeal with prejudice with respect to the law schools 
located outside New York.   
                                           3
Barbri “direct access . . . to promote and sell its products on campus directly to 

the JD Market and LLM Market” and “use campus facilities for lecture space.”  

Id. at 14.2  The agreements’ alleged purpose is to “restrain competition” in the bar 

review markets and “maintain supracompetitive prices of bar review courses for 

the common benefit” of Defendants‐Appellees.  Id.  LBE further alleges the law 

schools have conspired with each other to prevent LBE from challenging Barbri’s 

dominance in the bar review market.  LBE alleges Barbri has gained “a monopoly 

within the bar review marketplace,” with, LBE assumes, “over 80% market 

share” of that market.  Id. at 13.  “As a result of the collective actions of 

Defendants, all instigated and directed by Barbri,” LBE claims, “LBE was forced 

out of business” at an unspecified time.  Id. at 18.  

      Although both LL.M. graduates and J.D. graduates take the same bar 

exam, LBE asserts that there are two distinct markets for bar exam review 

courses: the “JD Market” and the “LLM Market.”  Id. at 11.  “Barriers to entry in 

both the JD Market and the LLM Market are exceedingly high,” according to 

LBE, but “[t]he LLM Market is far more limited than the JD Market” as there are 




2 As the District Court noted, the FAC does not indicate whether the alleged agreements 
between Barbri and the law schools are oral or written.  It is also unclear when Barbri is 
alleged to have entered into these agreements. 
                                            4
fewer foreign LL.M. graduates who sit for a bar examination.  Id. at 11–12.  

Although LBE alleges that “Barbri retained the entire LLM Market for itself” 

when LBE was forced out of business, exhibits to the FAC indicate that at least 

two other companies, Kaplan and Pieper, also offer bar review courses to LL.M. 

graduates.  Id. at 18; see id. at 138, 140, 172, 174. 

       At various times between 2010 and 2016, LBE was banned from campus or 

otherwise prevented from “tabling, advertising, renting classrooms and selling 

its product to Foreign LL.M. Students” by all the defendant law schools.  E.g., id. 

at 25, 35, 39.  LBE alleges some of the schools decided to suspend LBE from 

campus “without any reason or explanation,” id. at 20; see also id. at 45, 49, and 

other schools banned LBE due to the interference and negative comments of a 

Barbri representative.  Other allegations and the exhibits attached to the FAC 

suggest, however, that the law schools took action against LBE when 

administrators became concerned in response to a variety of complaints from 

students.  There were complaints about the quality of LBE’s course materials, 

about LBE’s refusal to provide refunds to students, about misrepresentations 

made by LBE’s marketing representatives to students considering signing up for 

LBE’s course, and about LBE’s business tactics, including the use of binding 


                                              5
language in its contracts and its decision to pursue litigation against students.   

      LBE sued Barbri and the defendant law schools in 2016, asserting, inter alia, 

claims for conspiracy to restrain trade, monopolization, and attempted 

monopolization in violation of the Sherman Act, 15 U.S.C. §§ 1 and 2, and 

racketeering in violation of the Racketeer Influenced and Corrupt Organizations 

(“RICO”) Act, 18 U.S.C. § 1962(c).  The District Court, in a thorough and well‐

reasoned 76‐page opinion, carefully considered LBE’s factual allegations and 

legal claims.  Having determined that, “shorn of its internal contradictions and 

conclusory assertions,” the FAC “does not plausibly support” LBE’s core claim 

that Barbri and the law schools conspired to enable Barbri to gain a monopoly, 

the District Court granted Defendants‐Appellees’ motion to dismiss in its 

entirety.  LLM Bar Exam, LLC v. Barbri, Inc., 271 F. Supp. 3d 547, 574 (S.D.N.Y. 

2017). 

      On appeal, LBE challenges the District Court’s dismissal of its Sherman Act 

and RICO claims.  LBE argues, in conclusory fashion, that the FAC alleges facts 

sufficient  to  show  that:  Defendants‐Appellees  entered  into  an  agreement  to 

restrain trade; Barbri has monopoly power in the purported LL.M. Market; Barbri 

engaged  in  anticompetitive  conduct;  and  Defendants‐Appellees  engaged  in  a 


                                          6
“pattern of racketeering activity” within the meaning of RICO for the “common 

purpose” of using “dishonest means to wrest away from LBE its customers in the 

LLM Market.”  Appellant Br. 13–14. 

        “We review de novo a grant of a motion to dismiss pursuant to Rule 12(b)(6), 

accepting the complaint’s factual allegations as true and drawing all reasonable 

inferences in the plaintiff’s favor.”  Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 

150,  156–57  (2d  Cir.  2017)  (internal  quotation  marks  omitted).    “To  survive  a 

motion to dismiss, a complaint must contain sufficient factual matter, accepted as 

true, to state a claim to relief that is plausible on its face.”  Ashcroft v. Iqbal, 556 U.S. 

662, 678 (2009) (internal quotation marks omitted).  Upon review, we conclude that 

the  District  Court  properly  granted  Defendants‐Appellees’  motion  to  dismiss 

because the FAC does not state a plausible claim to relief.  We therefore adopt the 

District Court’s discussion in all respects.  See LLM Bar Exam, 271 F. Supp. 3d 547. 

       We have considered LBE’s remaining arguments and conclude, also for the 

reasons  ably  stated  by  the  District  Court,  that  they  are  without  merit.    The 

judgment of the District Court is AFFIRMED.  




                                              7